     Case 2:11-cr-00327-MCE-AC Document 239 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:11-cr-0327 MCE AC
12                       Plaintiff/Respondent,
13           v.                                        ORDER
14    TYNISHA MARIE HORNBUCKLE,
15                       Defendant/Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 4, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 237. Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed August 4, 2020, (ECF No. 237) are

28   ADOPTED in full;
                                                       1
     Case 2:11-cr-00327-MCE-AC Document 239 Filed 10/06/20 Page 2 of 2

 1           2. The motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C. 2255, ECF No.

 2   196, is DENIED.

 3           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 4   2253.

 5           IT IS SO ORDERED.

 6   Dated: October 5, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
